--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated March 10, 2021 is acknowledged. 
Priority
This application is a 371 of PCT/CN2016/111645 filed on 12/23/2016, and claims foreign priority in People’s Republic of China application CN20160781459.9 filed on 08/31/2016.
Claim Status
Claims 12, 14, and 16-28 are pending and examined. Claims 1-11, 13, and 15 were cancelled. Claims 12, 16, 23, 27, and 28 were amended. 
Withdrawn Claim Objections
Objection to claim 23 is withdrawn because “iopamidoland” was replaced with “iopamidol, and”.
Objection to claim 27 is withdrawn because the claim was amended by replacing the “or” with an “and” between the last to elements in the list. 
Withdrawn Claim Rejections -35 USC § 112

	Rejection of claim 28 is withdrawn because the claim was amended to recite method steps.
Withdrawn Claim Rejections -35 USC § 102
	Rejections of claims 12 and 14 as being anticipated by Chen (US 6,486,213 B1 Published November 26, 2002) are withdrawn because claim 12 was amended to require limitations of claims 13 and 15, which are not anticipated by Chen. 
Withdrawn Claim Rejections – 35 USC § 103
Rejections of claims 12, 14-18, 22, and 28 over Chen (US 6,486,213 B1 Published November 26, 2002) are withdrawn because claim 12 was amended to require limitations of claim 13, which are not obvious over the Chen. 
Claim Objections 
	Claim 16 is objected to because it recites two consecutive occurrences of “poly(N-isopropylacrylamide-co-butyl methacrylate)”. It is recommended to delete one. 
New Claim Rejections -35 USC § 112
Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 14, and 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 12 was amended to that the poly(N-isopropylacrylamide-co-butyl methacrylate) is formed by radical polymerization of a mixture comprising N-isopropylacrylamide, n-butyl methacrylate, and methylene bisacrylamide. The claim is indefinite because “poly(N-isopropylacrylamide-co-butyl methacrylate)” does not contain “methylene bisacrylamide” in its name and it is not clear how methylene bisacrylamide is associated with poly(N-isopropylacrylamide-co-butyl methacrylate). According to paragraph 0012 of the published specification, N,N’-dimethylenebisacrylamide is a crosslinking agent and based on the structure in paragraph 0013 it is apparent that N,N’-dimethylenebisacrylamide crosslinks chains of poly(N-isopropylacrylamide-co-butyl methacrylate). To obviate the ground of rejection it is recommended to replace “poly(N-isopropylacrylamide-co-butyl methacrylate)” in lines 2 and 6 of claim 12 with “poly(N-isopropylacrylamide-co-butyl methacrylate) crosslinked with N,N’-dimethylenebisacrylamide”. 
	The same issue is present in claims 16, 19, and 20, and the same amendment is recommended in claim 16 line 2, claim 19 line 3, and claim 20 line 3. 
	Claims 14 and 16-28 are indefinite because the claims depend from and contain indefinite limitations of claim 12. 
Maintained and New Claim Rejections -35 USC § 103
Necessitated by Amendment 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.

3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 14, 16-23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Richard (US 2009/0053276 A1 Published February 26, 2009) and Chen (US 6,486,213 B1 Published November 26, 2002), as evidenced by Campbell (US 2014/0363382 A1 Published December 11, 2014).
The claims encompass a blood vessel embolic material, comprising a dispersion medium and poly(N-ispropylacrylamide-co-butyl methacrylate) crosslinked with methylene bisacrylamide, wherein the dispersion medium comprises an electrolyte.
The teachings of Richard are related to injectable compositions which contain temperature-sensitive hydrogel particles. The temperature-sensitive hydrogel particles may have an upper critical solution temperature (UCST) below normal body temperature, they may have a lower critical solution temperature (LCST) above normal body temperature, or they may have a LCST that changes from below normal body temperature to above normal body temperature after injection into a subject (Abstract). In one aspect, the hydrogel particles comprise a copolymer of N-isopropylacrylamide and an additional monomer (paragraph 0015). Examples of polymers include copolymers such as poly(acrylamide co-butyl methacrylate) (paragraph 0051). Polymers may be crosslinked with N,N-methylene-bis-acrylamide (paragraph 0060).
Richard does not teach poly(N-ispropylacrylamide-co-butyl methacylate).

The teachings of Richard and Chen are related to hydrogel compositions intended for drug delivery, where the hydrogel is formed from a thermosensitive crosslinked copolymer comprising isopropylacrylamide and a copolymer comprising butyl methacrylate, and it would have been obvious to have combined their teachings because they are in the same field prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed an injectable composition comprising a thermosensitive copolymer comprising isopropylacrylamide and a co-monomer crosslinked with N,N’-methylene-bis-acrylamide, with a reasonable expectation of success because Richard teaches injectable compositions comprising a thermosensitive copolymer comprising isopropylacrylamide and a co-monomer crosslinked with crosslinking agent selected from N,N- methylene-bis-acrylamide. It would have been obvious to have selected n-butyl methacrylate as the co-monomer, with a reasonable expectation of success because Chen taught that copolymers of NIPAAm and BMA are temperature sensitive. The selection of a known material suitable for its intended purpose supports obviousness.
It would have been obvious to have formed the injectable composition as a liquid composition in which injectable hydrogel particles are mixed with phosphate buffer, with a reasonable expectation of success because Richard teaches that injectable polymer particles may be formulated as a suspension in an appropriate liquid such as phosphate buffer (paragraphs 0084 and 085). 
Limitations of claim 12 are obvious because Richard’s composition modified by Chen comprises particles of poly(N-isopropylacrylamide-co-butyl methacrylate) crosslinked with N,N’-methylene-bis-acrylamide, where the particles are dispersed in phosphate buffer, which comprise an electrolyte. It would have been reasonable to interpret phosphate buffer to mean phosphate buffer in water or in saline because a buffering agent works as a buffer in aqueous media. In the present case, Richard teaches aqueous media including sterile water for injection and physiological saline (paragraph 0084).

Regarding claim 14, phosphate buffer saline comprises sodium dihydrogen phosphate.
Regarding claim 16, Richard teaches that copolymers are temperature sensitive. The particles swell depending on the temperature of the environment. The claims do not specify the conditions under which intrinsic viscosity was measured. Intrinsic viscosity of Richard’s copolymer modified with Chen would have ranged from 40 to 100 ml/g when measured under temperature conditions that result in an intrinsic viscosity in the claimed range. The claimed range of intrinsic viscosities is obvious.
Regarding claim 17, it would have been obvious to have formed the composition to comprise contrast media, a pH adjusting agent, and water, with a reasonable expectation of success because Richard teaches that the composition further comprises contrast media and pH adjusting agents (paragraph 0085). Phosphate buffered saline contains water.
Regarding claims 18 and 25, it would have been obvious to have added mannitol to the composition, with a reasonable expectation of success because Richard teaches that injectable particle compositions comprise tonicity adjusting agents including polyanhydric alcohols selected from mannitol, among others, wherein the composition is mixed with an appropriate liquid carrier such as phosphate buffer (paragraph 0084). Combining prior art elements according to known methods to obtain predictable results supports obviousness.
Regarding 22, the composition is formulated in PBS as the carrier liquid. As evidenced by paragraph 0067, PBS has a pH of 7.4. It would have been reasonable to conclude that the 
Regarding claim 23, it would have been obvious to have utilized OmnipaqueTM as the contrast agent, with a reasonable expectation of success because Richard teaches that the composition comprises a contrast agent selected from OmnipaqueTM (paragraph 0087). OmnipaqueTM is iohexol, as evidenced by Campbell at paragraph 0160.
Regarding claims 26 and 27, it would have been obvious to have formed the composition as an embolic composition comprising a therapeutic agent comprising doxorubicin, with a reasonable expectation of success because Richard teaches that specific therapeutic agents for embolic compositions are selected from doxorubicin, among others (Paragraph 0075).
Combining prior art elements according to known methods to obtain predictable results supports obviousness.
Regarding claims 12, 19, 20, and 21, Richard and Chen do not disclose amounts (mg) of the electrolyte, poly(N-isopropylacrylamide-co-butyl methacrylate) crosslinked with N,N’-methylene-bis-acrylamide, iodine containing polyol, and iodine-free polyol per volume (milliliter) of the blood vessel embolic material. Richard teaches that the composition is intended to be used as an embolic composition for blocking the flow of blood to a tumor (paragraph 0091). The amount of injectable particles within a suspension to be injected may be determined by one skilled in the art. The amount of particles may be limited by the fact that when the amount of particles in the composition is too low, too much liquid may be injected, possibly allowing particles to stray far from the site of injection, which may result in undesired embolization or bulking of vital organs and tissues, whereas when the amount of particles is too great, the delivery device (e.g., catheter, syringe, etc.) may become clogged (paragraph 0086). It 
MPEP 2144.05 states “However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[ojbvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence 
	Regarding claim 28, it would have been obvious to have treated a tumor in a patient in need thereof comprising injecting the composition of Richard modified by Chen to an artery supplying the tumor, with a reasonable expectation of success because Richard teaches controlled and selective obliteration of the blood supply to tumors in a method of treating solid tumors where blood flow to the tumor is blocked causing the tumor to shrink (paragraph 0091). One of ordinary skill in the art would have recognized that an artery supplies blood to the tumor and would have injected the composition to said artery to obliterate blood flow to said tumor. Paragraph 0090 is related to treatment of uterine fibroids and describes injecting the composition to the uterine artery in order to create an occlusion and stop blood supply to the fibroid.
   
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Richard and Chen as evidenced by Campbell as applied to claims 12, 14, 16-23, and 25-28 above, and further in view of Lowinger (US 2013/0190788 Al, published July 25, 2013).
The claim requires the blood vessel embolic material according to claim 17, wherein the pH regulator includes hydrochloric acid.
The teachings of Richard and Chen are relied upon as summarized above. They do not teach hydrochloric acid.
The teachings of Lowinger are related to methods of preventing blood flow to a tumor (Abstract). The compositions comprise pH modifiers selected from acetic acid, and hydrochloric acid, among others (paragraph 0031).


Examiner’s Response to Applicant’s Arguments 
	In the remarks dated March 10, 2021, the applicant traversed the rejections. 
	Applicant’s arguments were fully considered but are not persuasive for the following reasons:
1. Paragraphs 0052, 0055, 0061 in Richard are not relevant to the present rejection. Richard teaches a copolymer of N-isopropylacrylamide and an additional monomer (paragraph 0015). Thus, Richard teaches a copolymer of N-isopropylacrylamide. 
The teachings of Chen in column 40 lines 39-47 are related to specific copolymers of acrylic acid and NIPA, and Chen attributes the ineffectiveness of the copolymers to the presence of acrylic acid. This is irrelevant to the present rejection because the present rejection does not rely on these teachings and acrylic acid monomer is not present the copolymer over which the claimed copolymer is rejected. The teachings of Chen in column 40 lines 39-47 would not have 
2. Applicant’s arguments directed to unexpected results are not persuasive because the claimed composition is not commensurate in scope with Examples 1-10 that have the asserted unexpected properties. Applicant stated that viscosity of lower than 35 mPas for crosslinked copolymer is an unexpected property. The applicant concluded this because a composition comprising a copolymer that is not crossliked had a viscosity of 56.7 mPas. First, it is not clear from the claims that the copolymer is crosslinked. The applicant attributes the unexpected properties to the crosslinking. Second, the claims do not limit the amount of copolymer in the composition. The applicant seems to attribute the unexpected properties to a polymer concentration of 20 mg/mL. Third, it is not clear why the applicant considers differences in viscosity as unexpected. A crosslinked copolymer is structurally different from an uncrossliked copolymer formed form the same monomer units without crosslinker, and one of ordinary skill in the art would not have expected the two to have the same properties. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.
3. The applicant stated that the effect of electrolyte on the temperature sensitivity is unexpected. Sol-gel transition of the copolymer occurred only when the concentration of a specific electrolyte is within a certain range. The function of the electrolyte is to control stability 
Arguments directed to the asserted unexpected results over electrolyte concentrations are not persuasive because the applicant has not shown that the claimed range is critical. The ten examples in Table 2 have an electrolyte concentration that is encompassed by the claimed range. The applicant did not provide any examples of compositions that have an electrolyte concentration outside the claimed range to show the asserted effect. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Furthermore, the applicant did not show why the effect of electrolyte concentration on the composition is considered unexpected. For example, it was known from Liu et al. (Biomaterials, Published 2004, Pages 5659-5666) that salt has an effect on phase transition behavior of temperature sensitive copolymers based on N-isopropylacryamide (Abstract).   
4. Richard teaches an injectable medical composition comprising temperature sensitive hydrogel particles having an LCST that changes from below normal body temperature to above normal body temperature after injection into a subject (paragraphs 0007 and 0030). Thus, Richard requires a composition that is injectable and casts in-situ, embolizing a vessel, and inhibiting blood flow to a tumor. Richard’s composition modified by Chen is considered as having a proper sol-gel transition phase and good shearing performance. One of ordinary skill in .   
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hdp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617